DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 120. The certified copy has been filed in parent Application No. 63/076304, filed on September 9, 2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on November 23, 2020, October 25, 2021 and February 8, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 11, 14-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Whitman et al., United States Patent Application Publication Number US 2018/0088633 A1 (cited in the International Search Report and IDS).
Regarding claim 1, Whitman discloses a computing device (Figs 1-2, generally, Abstract) comprising: 
a processor (Fig. 11, processor, #1119); 
a first display device having a first capacitive touch sensor (Figs. 1A-1B, first portion, #101; Detailed Description, [0025]);
 a second display device having a second capacitive touch sensor (Figs. 1A-1B, second portion, #103; Detailed Description, [0025]); and 
a hinge positioned between and coupled to each of the first display device and the second display device, the first display device and second display device being rotatable about the hinge and separated by a hinge angle (Figs. 1A-1B, hinge element, #102; Detailed Description, [0023-0025]);
 the processor being configured to:
 detect the hinge angle at a first point in time (See Fig. 10 and Detailed Description, [0029], “In an example, the at least one memory and the computer program code are configured to, with the at least one processor, cause the electronic device to at least: obtain a self-capacitance of an active electrode based on a distance between the active electrode and a grounded electrode, wherein the distance between the active electrode and the grounded electrode is based on a hinge angle between the first portion 101 and the second portion 103 with respect to the hinge element 102; and determine an opening state of the electronic device 100 based on the obtained self-capacitance.”);
 determine that the hinge angle at the first point in time is outside a first predetermined range (Fig. 10, S1008 and Detailed Description, [0076-0082]);
 upon at least determining that the hinge angle is outside the first predetermined range, perform run-time calibration of at least a plurality of rows of the capacitive touch sensor of the first display device and of the capacitive touch sensor of the second display device (Fig. 10, S1008 and Detailed Description, [0076-0082], “For instance, when the opening state of an electronic device indicates that the electronic device is closed, a state change may be triggered that causes the electronic device to enter a power down state, a sleep state, or a suspend state, etc. Alternatively, when the opening state of an electronic device indicates that the electronic device is open, a state change may be triggered that causes the electronic device to enter a powered state, an awake state, or an active state, etc...In an example, a state change may be triggered when the determined opening state is different than a previous opening state. For instance, when the previous opening state was closed and the current determined opening state is open, the state change to activate the electronic device may be triggered.”); 
detect the hinge angle at a subsequent point in time (Fig. 10, S1008 and Detailed Description, [0076-0082]); 
determine that the hinge angle at the subsequent point in time is within the first predetermined range (Fig. 10, S1008 and Detailed Description, [0076-0082]); and
 upon determining that the hinge angle at the subsequent point is within the first predetermined range, stop performing run-time calibration of at least a portion of the capacitive touch sensor of the first display device and/or of at least a portion of the capacitive touch sensor of the second display device (Fig. 10, S1008 and Detailed Description, [0076-0082, “In an example, a state change may be triggered when an opening state falls within a range of opening states. For instance, a state change to transform display interface to display multiple interfaces may be triggered when the determined opening state indicates that the electronic device has a fold angle between 10 degrees and 170 degrees. Alternatively, or additionally, a state change to display a single interface may be triggered when the opening state indicates that the electronic device has a fold angle between 170 degrees and 180 degrees. Alternatively, or additionally, a state change to deactivate a display may be triggered when the opening state indicates that the electronic device has a fold angle between 0 degrees and 10 degrees....In an example, a state change may be triggered when a defined rate of change of the opening state is detected that falls within a defined range of possible rates of change of the opening state of the electronic device. For instance, when a fast rate of change (e.g., greater than 60 degrees per second) is detected based on the determined opening state compared to at least one previously determined opening state, a state change may be triggered that causes a “quick shut down” sequence (e.g., suspend the device rather than perform a full shutdown of the device) or a “quick power up” sequence (e.g., power on into a diagnostic or safe mode rather than a normal boot up mode). Alternatively, or additionally, when a slow rate of change (e.g., less than 60 degrees per second) is detected based on the determined opening state compared to at least one previously determine opening state, a state change may be triggered that causes a normal shut down sequence or a normal boot up sequence.”).

Regarding claim 2, Whitman further discloses wherein the processor is further configured to, while run-time calibration is stopped: detect a first touch input via the first capacitive touch sensor of the first display device; and/or detect a second touch input via the second capacitive touch sensor of the second display device (Figs. 1A-1B, Detailed Description, [0030-0033]).

Regarding 3, Whitman discloses wherein the processor is further configured to: 
upon determining that the hinge angle at a later subsequent point in time is outside the first predetermined range, perform run-time calibration of the capacitive touch sensor of the first display device and of the capacitive touch sensor of the second display device (Detailed Description, [0036-0037], “The distances between the electrodes 206, 207, 208, 209, and 210 is based on the design of the electronic device 200. After calibration and/or configuration of the electronic device 200, these distances may be translated to corresponding angles of fold between the first and second portion 203 and 201. Calibration may be done during the assembly of the electronic device 200 or during the operation of the electronic device 200 to tune, learn, and/or configure a correlation between capacitances and fold angle of the electronic device 200. According to an implementation, the calibration is done during assembly; the capacitances of the electrodes when the electronic device 200 is in the flat position may be mapped to an angle of 180 degrees and the capacitances of the electrodes when the electronic device 200 is folded to the maximum may be mapped to a zero-degree fold angle. According to another implementation, calibration may be done during operation. A user of the electronic device 200 may be asked by the electronic device, via a user interface, to fold the electronic device to different degrees and corresponding relative positions may be measured by the electrodes and/or processor. The capacitances may be mapped to the angles of folding specified by the electronic device 200 to the user.”).

Regarding claim 4, Whitman discloses wherein the first predetermined range is greater than or equal to 0° and less than 10° (Fig. 10, S1008 and Detailed Description, [0076-0082, “In an example, a state change may be triggered when an opening state falls within a range of opening states. For instance, a state change to transform display interface to display multiple interfaces may be triggered when the determined opening state indicates that the electronic device has a fold angle between 10 degrees and 170 degrees. Alternatively, or additionally, a state change to display a single interface may be triggered when the opening state indicates that the electronic device has a fold angle between 170 degrees and 180 degrees. Alternatively, or additionally, a state change to deactivate a display may be triggered when the opening state indicates that the electronic device has a fold angle between 0 degrees and 10 degrees…).

Regarding claim 5, Whitman discloses wherein performing run-time calibration of the capacitive touch sensor of the first display device and of the capacitive touch sensor of the second display device includes, in a touch-free state: 
measuring a first background capacitance at a selected set of a plurality of electrodes of the first capacitive touch sensor (Figs. 2A-2F, electrode #204; Detailed Description, [0036],” Calibration may be done during the assembly of the electronic device 200 or during the operation of the electronic device 200 to tune, learn, and/or configure a correlation between capacitances and fold angle of the electronic device 200. According to an implementation, the calibration is done during assembly; the capacitances of the electrodes when the electronic device 200 is in the flat position may be mapped to an angle of 180 degrees and the capacitances of the electrodes when the electronic device 200 is folded to the maximum may be mapped to a zero-degree fold angle. According to another implementation, calibration may be done during operation. A user of the electronic device 200 may be asked by the electronic device, via a user interface, to fold the electronic device to different degrees and corresponding relative positions may be measured by the electrodes and/or processor. The capacitances may be mapped to the angles of folding specified by the electronic device 200 to the user.”); 
measuring a second background capacitance at a selected set of a plurality of electrodes of the second capacitive touch sensor (Figs. 2A-2F, electrode #205; Detailed Description, [0036],” Calibration may be done during the assembly of the electronic device 200 or during the operation of the electronic device 200 to tune, learn, and/or configure a correlation between capacitances and fold angle of the electronic device 200. According to an implementation, the calibration is done during assembly; the capacitances of the electrodes when the electronic device 200 is in the flat position may be mapped to an angle of 180 degrees and the capacitances of the electrodes when the electronic device 200 is folded to the maximum may be mapped to a zero-degree fold angle. According to another implementation, calibration may be done during operation. A user of the electronic device 200 may be asked by the electronic device, via a user interface, to fold the electronic device to different degrees and corresponding relative positions may be measured by the electrodes and/or processor. The capacitances may be mapped to the angles of folding specified by the electronic device 200 to the user.”);
 generating a first calibration map of the first capacitive touch sensor based on the measured first background capacitance  (Figs. 2A-2F, electrode #204; Detailed Description, [0036],” Calibration may be done during the assembly of the electronic device 200 or during the operation of the electronic device 200 to tune, learn, and/or configure a correlation between capacitances and fold angle of the electronic device 200. According to an implementation, the calibration is done during assembly; the capacitances of the electrodes when the electronic device 200 is in the flat position may be mapped to an angle of 180 degrees and the capacitances of the electrodes when the electronic device 200 is folded to the maximum may be mapped to a zero-degree fold angle. According to another implementation, calibration may be done during operation. A user of the electronic device 200 may be asked by the electronic device, via a user interface, to fold the electronic device to different degrees and corresponding relative positions may be measured by the electrodes and/or processor. The capacitances may be mapped to the angles of folding specified by the electronic device 200 to the user.”); and 
generating a second calibration map of the second capacitive touch sensor based on the measured second background capacitance  (Figs. 2A-2F, electrode #205; Detailed Description, [0036],” Calibration may be done during the assembly of the electronic device 200 or during the operation of the electronic device 200 to tune, learn, and/or configure a correlation between capacitances and fold angle of the electronic device 200. According to an implementation, the calibration is done during assembly; the capacitances of the electrodes when the electronic device 200 is in the flat position may be mapped to an angle of 180 degrees and the capacitances of the electrodes when the electronic device 200 is folded to the maximum may be mapped to a zero-degree fold angle. According to another implementation, calibration may be done during operation. A user of the electronic device 200 may be asked by the electronic device, via a user interface, to fold the electronic device to different degrees and corresponding relative positions may be measured by the electrodes and/or processor. The capacitances may be mapped to the angles of folding specified by the electronic device 200 to the user.”).

Regarding claim 6, Whitman discloses wherein each of the first and second calibration maps includes a calibration value for each electrode in each of the respective first and second capacitive touch sensors (Detailed Description, [0036]).

Regarding claim 7, Whitman discloses wherein 
upon determining that the hinge angle at the first point in time is outside the first predetermined range, the selected set of the plurality of electrodes of the capacitive touch sensors of the first and second display devices includes all of the plurality of electrodes of the capacitive touch sensors of the first and second display devices (Fig. 10, S1008 and Detailed Description, [0076-0082], “For instance, when the opening state of an electronic device indicates that the electronic device is closed, a state change may be triggered that causes the electronic device to enter a power down state, a sleep state, or a suspend state, etc. Alternatively, when the opening state of an electronic device indicates that the electronic device is open, a state change may be triggered that causes the electronic device to enter a powered state, an awake state, or an active state, etc...In an example, a state change may be triggered when the determined opening state is different than a previous opening state. For instance, when the previous opening state was closed and the current determined opening state is open, the state change to activate the electronic device may be triggered.”); and 
upon determining that the hinge angle at the subsequent point in time is within the first predetermined range, the selected set of the plurality of electrodes of the capacitive touch sensors of the first and second display devices selects only a subset of the plurality of electrodes of the capacitive touch sensors of the first and second display devices positioned at least a predetermined distance from the hinge (Fig. 10, S1008 and Detailed Description, [0076-0082, “In an example, a state change may be triggered when an opening state falls within a range of opening states. For instance, a state change to transform display interface to display multiple interfaces may be triggered when the determined opening state indicates that the electronic device has a fold angle between 10 degrees and 170 degrees. Alternatively, or additionally, a state change to display a single interface may be triggered when the opening state indicates that the electronic device has a fold angle between 170 degrees and 180 degrees. Alternatively, or additionally, a state change to deactivate a display may be triggered when the opening state indicates that the electronic device has a fold angle between 0 degrees and 10 degrees....In an example, a state change may be triggered when a defined rate of change of the opening state is detected that falls within a defined range of possible rates of change of the opening state of the electronic device. For instance, when a fast rate of change (e.g., greater than 60 degrees per second) is detected based on the determined opening state compared to at least one previously determined opening state, a state change may be triggered that causes a “quick shut down” sequence (e.g., suspend the device rather than perform a full shutdown of the device) or a “quick power up” sequence (e.g., power on into a diagnostic or safe mode rather than a normal boot up mode). Alternatively, or additionally, when a slow rate of change (e.g., less than 60 degrees per second) is detected based on the determined opening state compared to at least one previously determine opening state, a state change may be triggered that causes a normal shut down sequence or a normal boot up sequence.”).

Regarding claim 8, Whitman discloses wherein the processor is further configured to: 
upon detecting that the hinge angle crosses above a predetermined angular threshold higher than an upper threshold of the first predetermined range, apply a first preset calibration map to the first display device and a second preset calibration map to the second display device, the first and second preset calibration maps being retrieved from memory (Detailed Description, [0076-0082], [0036]).

Regarding claim 11, Whitman discloses a computing device (Figs 1-2, generally, Abstract) comprising: 
a processor (Fig. 11, processor, #1119); 
a first display device having a first capacitive touch sensor (Figs. 1A-1B, first portion, #101; Detailed Description, [0025]);
 a second display device having a second capacitive touch sensor (Figs. 1A-1B, second portion, #103; Detailed Description, [0025]); and 
a hinge positioned between and coupled to each of the first display device and the second display device, the first display device and second display device being rotatable about the hinge and separated by a hinge angle (Figs. 1A-1B, hinge element, #102; Detailed Description, [0023-0025]);
 the processor being configured to:
detect that the hinge angle is in a flat mode range and in response set a display mode to a simulated gap combined display mode (See Figs. 2D, Detailed Description, [0041], “In FIG. 2D, the electronic device 200 is in an open position at substantially 180 degrees (or a flat position, as mentioned above). The associated bar graph shows that the two face electrodes 206 and 207 furthest from the hinge element 202 have very low capacitances due to the increased distance from the opposite portion 203. The face electrode 208 closest to the hinge element 202 and back electrode 210 have similar capacitances due to be approximately equal distances from the electrodes on the opposite portion 203. The end electrode 209 displays a high capacitance due to the ends of the portions 201 and 203 being in close proximity in the flat position.”), 
in the simulated gap combined display mode, define a logical display that includes a first display region corresponding to pixels displayed on the first display device, a second display region corresponding to pixels displayed on the second display device and a simulated gap between the two regions corresponding to pixels that are not displayed on either the first display device or the second display device (See inter alia, Figs. 2D, 3A/3B/, 6A/6B, flat position, Detailed Description, [0041] [0044][0051], “In an example, the first portion 601 and the second portion 603 are joined by a continuous surface across the fold axis 602. The foldable body portion may include a touch sensitive display that is disposed across the entire surface, including both portions 601 and 603 and across the fold axis 602. The touch sensitive display may fold along the fold axis 602 as the foldable body portion folds.”).

Regarding claim 14, Whitman discloses wherein the processor is further configured to:
detect the hinge angle within a tent mode range, and in response adjust a touch input setting such that the first display device and the second display device are not linked for detecting hinge-crossing touch inputs (Fig. 2E; Detailed Description, [0042]).

Regarding claim 15, Whitman discloses wherein the flat mode range is greater than 135° and less than 225° (See Fig. 2D, 180°); and the tent mode range is greater than 225° and equal to or less than 360° (See Fig. 2D, 270 degrees).

Regarding claim 16, Whitman discloses wherein the processor is further configured to: 
detect at least one of a first touch input via the first capacitive touch sensor of the first display device and a second touch input via the second capacitive touch sensor of the second display device (Figs. 1A-1B, Detailed Description, [0030-0033]); and 
process the first touch input independently of the second touch input (Detailed Description, [0085], “The computing apparatus 1118 may comprise an input/output controller 1124 configured to output information to one or more output devices 1125, for example a display or a speaker, which may be separate from or integral to the electronic device. The input/output controller 1124 may also be configured to receive and process an input from one or more input devices 1126, for example, a keyboard, a microphone or a touchpad. In one implementation, the output device 1125 may also act as the input device. An example of such a device may be a touch sensitive display. The input/output controller 1124 may also output data to devices other than the output device, e.g. a locally connected printing device.”).

Regarding claim 17, Whitman discloses wherein the processor is further configured to, as a result of processing the first touch input independently of the second touch input:
display a first graphical element corresponding to the first touch input on the first display device and a second graphical element corresponding to the second touch input on the second display device (see inter alia, Detailed Description, [0030-0031]; [0131]).




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Whitman.

Regarding claim 9, Whitman discloses every element of claim 8 but does not explicitly disclose wherein the predetermined angular threshold is in a range between 35° to 55°.
However, Whitman discloses a variety of predetermined angular threshold ranges. (Figs. 2A-2F, Detailed Description, [0037-0045]).
It would have been obvious to one of ordinary skill in the art to have modified the predetermined angular threshold to be within a range between 35° to 55°. The motivation to make this modification is to use a particular threshold to determine a state change, which is a matter of design choice (Whitman, Detailed Description, [0077]).


Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Koki et al., United States Patent Application Publication No. US 2019/0034147 A1.

Regarding claim 10, Whitman discloses every element of claim 1 but does not explicitly disclose wherein the processor is further configured to: 
detect only on a portion of the first display device a first touch input via the first capacitive touch sensor of the first display device, the portion of the first display device being beyond a predetermined distance from the hinge; and
 detect only on a portion of the second display device a second touch input via the second capacitive touch sensor of the second display device, the portion of the second display device being beyond a predetermined distance from the hinge. 
Koki, in a similar field of endeavor, discloses a computing device (Koki, Fig. 1, #100 and Abstract) wherein the processor is further configured to: 
detect only on a portion of the first display device a first touch input via the first capacitive touch sensor of the first display device, the portion of the first display device being beyond a predetermined distance from the hinge (Figs. 7-8, Detailed Description, [0031], “In any event, as shown in the illustrated example of FIG. 8, all four fingers are touching the second touchscreen 206. Accordingly, the screen controller 504 detects four touch points 802 on the second touchscreen 206. By contrast, as shown in FIG. 7, only the thumb is touching the first touchscreen corresponding to a single touch point 702 on the first touchscreen 204. In such examples, the screen controller 504 designates the second touchscreen 206 as the unused screen in the tablet configuration because the four touch points 802 are indicative of the user's fingers, which are assumed to be on the side facing away from the user. Therefore, the second touchscreen 206 is deactivated or turned off. At the same time, the screen controller 504 designates the first touchscreen 204 as the active screen in the tablet configuration. In some examples, the screen controller 504 adjusts or updates the media rendered on the active screen (e.g., the first touchscreen in FIG. 7) to include both the first and second portions 506, 508 of the media.”); and
 detect only on a portion of the second display device a second touch input via the second capacitive touch sensor of the second display device, the portion of the second display device being beyond a predetermined distance from the hinge (See Figs. 7-8 and Figs. 3-4, Detailed Description, [0031-0048], “However, when the configuration analyzer 1202 determines the device 100 is in the tablet configuration (as represented in FIG. 4), the example screen selector 1210 may select one of the touchscreens 204, 206 to be the active screen that is powered on while the other touchscreen 204, 206 is designated as the unused screen to be deactivated or powered off.”). 

It would have been obvious to one of ordinary skill in the art to have modified the processor of Whitman to include the teachings of Koki in such a way to configure the processor to detect only on a portion of the first display device a first touch input via the first capacitive touch sensor of the first display device, the portion of the first display device being beyond a predetermined distance from the hinge; and detect only on a portion of the second display device a second touch input via the second capacitive touch sensor of the second display device, the portion of the second display device being beyond a predetermined distance from the hinge. The motivation to combine these arts is to designate only one of the touchscreens as active in certain folded configurations, which saves power and provides an intuitive user interface (Koki, Detailed Description, [0048-0049]).

Regarding claim 12, Whitman discloses every element of claim 11 but does not explicitly disclose the combination of wherein the processor is further configured to: 
detect a first touch input via the first capacitive touch sensor of the first display device;
detect a second touch input via the second capacitive touch sensor of the second display device; and 
combine the first touch input and the second touch input into a combined touch input. 

Koki, in a similar field of endeavor, discloses a computing device (Koki, Fig. 1, #100 and Abstract) wherein the processor is further configured to: 
detect a first touch input via the first capacitive touch sensor of the first display device (Detailed Description, [0037], “In other examples, a slightly more complex approach involves comparing the number of touch points on each of the touchscreen 204, 206 and designating the touchscreen associated with more touch points as the unused screen (assumed to be facing away from the user). Still further, in some examples, the relative position of the touch points on the touchscreens 204, 206 may be taken into consideration.”);
detect a second touch input via the second capacitive touch sensor of the second display device (Detailed Description, [0037], “In other examples, a slightly more complex approach involves comparing the number of touch points on each of the touchscreen 204, 206 and designating the touchscreen associated with more touch points as the unused screen (assumed to be facing away from the user). Still further, in some examples, the relative position of the touch points on the touchscreens 204, 206 may be taken into consideration.”); and 
combine the first touch input and the second touch input into a combined touch input (Detailed Description, [0037-0038], “For example, if two touch points are detected on a screen and located more than a threshold distance apart (e.g., more than 5 inches and/or in a certain physical pattern (e.g., on opposite sides near opposite edges) of the screen as shown in FIG. 11), the screen controller 504 may determine the two touch points correspond to different hands (e.g., each thumb) of the user. By contrast, if multiple touch points are located in relative close proximity to one another (e.g., within 2 inches of one another, in a cluster bounded by a circle with a diameter of 2 inches or less, etc.), the screen controller 504 may determine the touch points correspond to the fingers of a single hand of the user. Further, in some examples, the relative positions of the touch points on the opposite facing screens may be considered. For example, the screen controller 504 may detect that the location of a single touch point on one screen approximately corresponds to the location of a cluster of multiple touch points on the other screen to determine the single touch point corresponds to the user's thumb on a particular hand of the user and the cluster corresponds to the user's fingers on the same hand as the user's thumb and fingers are used to grasp the device 100”). 

It would have been obvious to one of ordinary skill in the art to have modified the processor of Whitman to include the teachings of Koki in such a way to configure the processor to detect a first touch input via the first capacitive touch sensor of the first display device; detect a second touch input via the second capacitive touch sensor of the second display device; and combine the first touch input and the second touch input into a combined touch input. The motivation to combine these arts is to provide multi-touch recognition as a single input and more sophisticated input gestures (See Koki, Detailed Description, [0031-0042], Background, [0002]).

10.	Claim(s) 13 is rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Koki, further in view of Sirpal, United States Patent Application Publication No. US 2012/0084709 A1. 

	Regarding claim 13, Whitman in combination with Koki discloses every element of claim 12, but do not explicitly disclose the combination of wherein the processor is further configured to: 
display a graphical element corresponding to the combined touch input across the simulated gap, 
wherein in displaying the graphical element, a first portion of the graphical element is displayed on the first display, a second portion of the graphical element is displayed on the second display, and a third portion of the graphical element is not displayed due to its position within the simulated gap in the logical display.

Sirpal in a similar field of endeavor, disclose a hinged dual display computing device (Fig. 1-2, generally) wherein the processor is further configured to:
display a graphical element corresponding to the combined touch input across the simulated gap (Figs. 6A-6J), 
wherein in displaying the graphical element, a first portion of the graphical element is displayed on the first display, a second portion of the graphical element is displayed on the second display, and a third portion of the graphical element is not displayed due to its position within the simulated gap in the logical display (Figs. 6A-6J; Detailed Description, [0191-0217], “For example, windows 104 and 108 are active windows and are displayed on touch sensitive displays 110 and 114. An inactive window is a window that was opened and displayed but is now "behind" an active window and not being displayed. In embodiments, an inactive window may be for an application that is suspended, and thus, the window is not displaying active content”…”With reference to FIG. 13B, the user selects the second window 2 and quits or terminates the corresponding second application, leaving a gap behind in the first touch sensitive display 110 formerly occupied by the second window 2…The gap is not filled from the stack (not shown) corresponding to the inactive second touch sensitive display 114.”).

It would have been obvious to one of ordinary skill in the art to have further modified the processor within the combination of Whitman and Koki to include the teachings of Sirpal in such a way to configure to processor to: display a graphical element corresponding to the combined touch input across the simulated gap, wherein in displaying the graphical element, a first portion of the graphical element is displayed on the first display, a second portion of the graphical element is displayed on the second display, and a third portion of the graphical element is not displayed due to its position within the simulated gap in the logical display. The motivation to combine these arts is to account for the gap between the two separate touch screens the when displaying an image across both displays (See Figs. 6A-6Jl; Detailed Description, [0192-0200]).  The fact that Sirpal also discloses hinged dual screen touch devices makes this combination more easily implemented. 

11.	Claim(s) 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Whitman in view of Sirpal.

	Regarding claim 18, Whitman discloses every element of claim 11, but does not explicitly disclose the combination of wherein the processor is further configured to: 
display the first display region on the first display device; and 
display the second display region on the second display device; 
wherein the first and second display regions are displayed on the computing device in relative positions with a gap between them so as to have a same aspect ratio of as the logical display.

Sirpal in a similar field of endeavor, disclose a hinged dual display computing device (Fig. 1-2, generally) wherein the processor is further configured to:
display the first display region on the first display device (Fig. 6a-6J); and 
display the second display region on the second display device  (Fig. 6a-6J); 
wherein the first and second display regions are displayed on the computing device in relative positions with a gap between them so as to have a same aspect ratio of as the logical display  (Fig. 6a-6J; Detailed Description, [0040], “The term "display orientation" refers to the way in which a rectangular display is oriented by a user for viewing. The two most common types of display orientation are portrait and landscape. In landscape mode, the display is oriented such that the width of the display is greater than the height of the display (such as a 4:3 ratio, which is 4 units wide and 3 units tall, or a 16:9 ratio, which is 16 units wide and 9 units tall). Stated differently, the longer dimension of the display is oriented substantially horizontal in landscape mode while the shorter dimension of the display is oriented substantially vertical. In the portrait mode, by contrast, the display is oriented such that the width of the display is less than the height of the display. Stated differently, the shorter dimension of the display is oriented substantially horizontal in the portrait mode while the longer dimension of the display is oriented substantially vertical.”; See next Detailed Description, [0181-0200], “Specifically, FIG. 6C depicts a third portrait configuration where data is displayed simultaneously on both the primary screen 104 and the secondary screen 108. The third portrait configuration may be referred to as a Dual-Portrait (PD) output configuration. In the PD output configuration, the touch sensitive display 110 of the primary screen 104 depicts data in the first portrait configuration 604 while the touch sensitive display 114 of the secondary screen 108 depicts data in the second portrait configuration 608. The simultaneous presentation of the first portrait configuration 604 and the second portrait configuration 608 may occur when the device 100 is in an open portrait state 320. In this configuration, the device 100 may display one application window in one display 110 or 114, two application windows (one in each display 110 and 114), one application window and one desktop, or one desktop. Other configurations may be possible.”; both screens in portrait mode with same aspect ratio).
It would have been obvious to one of ordinary skill in the art to have further modified the processor within Whitman to include the teachings of Sirpal in such a way to configure to processor to: display the first display region on the first display device; and display the second display region on the second display device; wherein the first and second display regions are displayed on the computing device in relative positions with a gap between them so as to have a same aspect ratio of as the logical display. The motivation to combine these arts is to maintain the aspect ratio orientations between the first and second displays in order to provide a comfortable and intuitive user interface when viewing both screens simultaneously (See Figs. 6A-6J of Sirpal and Detailed Descrition, [0040] [0181-0200], “Alternatively, one or more windows may be presented in a portrait orientation while the device 100 is displaying data in the first portrait configuration 604.”).

Regarding claim 19, Whitman disclose every element of claim 11, but does not explicitly disclose wherein a number of pixels in the simulated gap of the logical display multiplied by a pixel width in the first display device and second display device is substantially equal to a width of the a gap between displayed pixels on the first and second display device.
Sirpal, in a similar field of endeavor, disclose a hinged dual display computing device (Fig. 1-2, generally) that provides the suggestion of accounting for the width of an image relative to the width of a simulated gap between the first and second display device (Figs. 6A-6J, Fig. 9, Detailed Description, [0199-0218], “Dimensions 1808 can include dimensions for a window in the composite display 1760. For example, the dimensions 1808 can include coordinates for two or more corners of the window or may include one coordinate and dimensions for the width and height of the window. These dimensions 1808 can delineate what portion of the composite display 1760 the window may occupy, which may the entire composite display 1760 or only part of composite display 1760. For example, window 4 1770 may have dimensions 1880 that indicate that the window 1770 will occupy only part of the display area for composite display 1760, as shown in FIGS. 9C through 9E…With reference to FIG. 13B, the user selects the second window 2 and quits or terminates the corresponding second application, leaving a gap behind in the first touch sensitive display 110 formerly occupied by the second window 2”). 
It would have been obvious to one of ordinary skill in the art to have further modified the logical display within Whitman to utilize the suggestions of Sirpal in such a way to configure the image output to provide wherein a number of pixels in the simulated gap of the logical display multiplied by a pixel width in the first display device and second display device is substantially equal to a width of the a gap between displayed pixels on the first and second display device. The motivation to make this modification is to provide a seamless combined display of an image across both that accounts for the gap between the two screens (See inter alia, Sirpal, Detailed Description, [0040], [0181-0218], [0146], “The motion space is a virtualized space that includes all touch sensitive displays 110,114 "tiled" together to mimic the physical dimensions of the device 100. For example, when the device 100 is unfolded, the motion space size may be 960.times.800, which may be the number of pixels in the combined display area for both touch sensitive displays 110, 114.”). The fact that Sirpal also discloses a hinged dual screen touch device makes this modification more easily implemented.

Regarding claim 20, Whitman discloses a computing device (Figs 1-2, generally, Abstract) comprising: 
a processor (Fig. 11, processor, #1119); 
a first display device having a first capacitive touch sensor (Figs. 1A-1B, first portion, #101; Detailed Description, [0025]);
 a second display device having a second capacitive touch sensor (Figs. 1A-1B, second portion, #103; Detailed Description, [0025]); and 
a hinge positioned between and coupled to each of the first display device and the second display device, the first display device and second display device being rotatable about the hinge and separated by a hinge angle (Figs. 1A-1B, hinge element, #102; Detailed Description, [0023-0025]);
 the processor being configured to:
 detect the hinge angle at a first point in time (See Fig. 10 and Detailed Description, [0029], “In an example, the at least one memory and the computer program code are configured to, with the at least one processor, cause the electronic device to at least: obtain a self-capacitance of an active electrode based on a distance between the active electrode and a grounded electrode, wherein the distance between the active electrode and the grounded electrode is based on a hinge angle between the first portion 101 and the second portion 103 with respect to the hinge element 102; and determine an opening state of the electronic device 100 based on the obtained self-capacitance.”);
 determine that the hinge angle at the first point in time is outside a first predetermined range (Fig. 10, S1008 and Detailed Description, [0076-0082]);
 upon at least determining that the hinge angle is outside the first predetermined range, perform run-time calibration of at least a plurality of rows of the capacitive touch sensor of the first display device and of the capacitive touch sensor of the second display device (Fig. 10, S1008 and Detailed Description, [0076-0082], “For instance, when the opening state of an electronic device indicates that the electronic device is closed, a state change may be triggered that causes the electronic device to enter a power down state, a sleep state, or a suspend state, etc. Alternatively, when the opening state of an electronic device indicates that the electronic device is open, a state change may be triggered that causes the electronic device to enter a powered state, an awake state, or an active state, etc...In an example, a state change may be triggered when the determined opening state is different than a previous opening state. For instance, when the previous opening state was closed and the current determined opening state is open, the state change to activate the electronic device may be triggered.”); 
detect the hinge angle at a subsequent point in time (Fig. 10, S1008 and Detailed Description, [0076-0082]); 
determine that the hinge angle at the subsequent point in time is within the first predetermined range (Fig. 10, S1008 and Detailed Description, [0076-0082]); 
 upon determining that the hinge angle at the subsequent point is within the first predetermined range, stop performing run-time calibration of at least a portion of the capacitive touch sensor of the first display device and/or of at least a portion of the capacitive touch sensor of the second display device (Fig. 10, S1008 and Detailed Description, [0076-0082, “In an example, a state change may be triggered when an opening state falls within a range of opening states. For instance, a state change to transform display interface to display multiple interfaces may be triggered when the determined opening state indicates that the electronic device has a fold angle between 10 degrees and 170 degrees. Alternatively, or additionally, a state change to display a single interface may be triggered when the opening state indicates that the electronic device has a fold angle between 170 degrees and 180 degrees. Alternatively, or additionally, a state change to deactivate a display may be triggered when the opening state indicates that the electronic device has a fold angle between 0 degrees and 10 degrees....In an example, a state change may be triggered when a defined rate of change of the opening state is detected that falls within a defined range of possible rates of change of the opening state of the electronic device. For instance, when a fast rate of change (e.g., greater than 60 degrees per second) is detected based on the determined opening state compared to at least one previously determined opening state, a state change may be triggered that causes a “quick shut down” sequence (e.g., suspend the device rather than perform a full shutdown of the device) or a “quick power up” sequence (e.g., power on into a diagnostic or safe mode rather than a normal boot up mode). Alternatively, or additionally, when a slow rate of change (e.g., less than 60 degrees per second) is detected based on the determined opening state compared to at least one previously determine opening state, a state change may be triggered that causes a normal shut down sequence or a normal boot up sequence.”); and 
detect at a later subsequent time, a hinge angle in a flat mode range and set a display mode to a simulated gap combined display mode (Fig. 7D; Detailed Description, [0065]).
in the simulated gap combined display mode, define a logical display that includes a first display region corresponding to pixels displayable on the first display, a second display region corresponding to pixels displayable on the second display  (Fig. 7D, 6A/6B; Detailed Description, [0051]; [0065]).

Whitman does not explicitly disclose wherein in the simulated gap combined mode, a simulated gap between the two regions corresponding to pixels that are not displayed on either the first display or the second display. 

Sirpal in a similar field of endeavor, disclose a hinged dual display computing device (Fig. 1-2, generally) wherein in the simulated gap combined mode, a simulated gap between the two regions corresponding to pixels that are not displayed on either the first display or the second display (Figs. 6A-6J; Detailed Description, [0191-0217], “For example, windows 104 and 108 are active windows and are displayed on touch sensitive displays 110 and 114. An inactive window is a window that was opened and displayed but is now "behind" an active window and not being displayed. In embodiments, an inactive window may be for an application that is suspended, and thus, the window is not displaying active content”…”With reference to FIG. 13B, the user selects the second window 2 and quits or terminates the corresponding second application, leaving a gap behind in the first touch sensitive display 110 formerly occupied by the second window 2…The gap is not filled from the stack (not shown) corresponding to the inactive second touch sensitive display 114.”).

It would have been obvious to one of ordinary skill in the art to have further modified the processor within Whitman include the teachings of Sirpal in such a way to configure to processor to: wherein in the simulated gap combined mode, a simulated gap between the two regions corresponding to pixels that are not displayed on either the first display or the second display. The motivation to combine these arts is to account for the gap between the two separate touch screens the when displaying an image across both displays (See Figs. 6A-6J; Detailed Description, [0192-0200]).  The fact that Sirpal also discloses hinged dual screen touch devices makes this combination more easily implemented. 













Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KWIN XIE whose telephone number is (571)272-7812. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on (571)272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KWIN XIE/Primary Examiner, Art Unit 2626